El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
La Corte de Distrito de Guayama dictó sentencia en junio 10, 1918 declarando al acusado apelante Tomás Banks culpable del delito de adulterio e imponiéndole la pena de un año de. cárcel sin costas a virtud de acusación formulada contra el mismo, en que se le imputa el hecho de que el día 17 de abril del mismo año, dentro del Distrito Judicial de Guayama, ilegal, voluntaria y maliciosamente, había tenido comercio carnal con Mónica Pagán que no era su esposa, siendo dicho Tomás Banks casado con Herminia. Vega.
Contra esa sentencia interpuso el acusado recurso de ape-lación para ante esta Corte Suprema alegando como motivos del recurso los siguientes:
(a) Que la corte cometió error al negar la instrucción so-licitada por la defensa al declarar la testigo Mónica Pagán y en el momento en que el fiscal le hacía la siguiente pregunta: “¿Y qué hacía Ud. allí con Tomás Banks momentos antes de llegar su papá, que habían hecho Uds. allí?”
(b) Que la sentencia es contraria a la prueba.
(c) Que la sentencia es contraria a derecho.
Del escrito de exposición del caso aparece que el abogado del acusado se opuso a que la testigo Mónica Pagán contes-tara la pregunta que se deja transcrita, hecha por el fiscal, porque la corte debía instruirla del derecho de no contestar una pregunta que podía incriminarla, y que el juez la ins-truyó de que si bien tenía derecho a no contestar preguntas que la incriminaran estaba en la obligación de decir la ver-dad como testigo, de modo que debía decir toda la verdad. La defensa excepcionó semejante instrucción por la razón de que la testigo resultaría coautora de un delito declarando sobre hechos que la incriminaban. La testigo no contestó a pesar de haberle ordenado el juez que contestara, y habiendo insistido el fiscal, a nuevas preguntas de éste contestó, con oposición de la defensa, que las puertas del salón de la es-cuela donde ambos se encontraban, estaban cerradas, sin que *321supiera quién las cerrara y que allí estaba sola con .Banks, ne-gándose a contestar lo que bacía allí, con las palabras de •que no podía declarar ante tanto público, ante cuya actitud el juez le manifestó que contestara la pregunta o la corte la pondría en la cárcel por desacato, a pesar de lo cual y de habérsele preguntado por el fiscal con instrucción del juez de que podía hacer algunas preguntas sugestivas, si tuvieron ambos actos carnales allí, acabó por contestar en sentido afir-mativo.
El artículo 164 de la Ley de Evidencia previene, entre-oirás cosas, que “un testigo no está obligado a dar una con-testación tendente a exponerle a castigo por algún delito.” La testigo Monica Pagán era realmente copartícipe en el adul-terio de que se trata del cual fue acusado únicamente Tomás Banks, y ella pudo reclamar el derecho de no declarar, pero no lo hizo así, y no era fundamento de objeción sostenible por el acusado el que la evidencia inculpara a) testigo, pues tal objeción podía únicamente ser interpuesta por el testigo mismo para su propia protección y en su propio favor, Brown v. State, 20 S. W. Rep. 924.
Esta cuestión fuá objeto de detenido estudio en el caso de Samuel v. People, 45 N. E. Rep. 728, en el cual con apoyo de copiosa jurisprudencia sobre el particular, se sostüvo que cuando un testigo es obligado a contestar aunque él lo haya objetado, ello no es motivo de objeción por parte de cual-quiera de los litigantes, pues el privilegio es del testigo y si lo renuncia es cuestión suya, no habiendo diferencia al-guna en que dé su evidencia voluntariamente o bajo com-pulsión, pues siendo obligado a declarar en un caso donde él está privilegiado ésta es una cuestión exclusivamente entre la corte y el testigo quien puede resistirse y ser condenado por desacato o puede someterse sin que la parte tenga dere-cho alguno a intervenir o quejarse del error.
Como se ve, el error que pudo cometer la corte de G-ua-yama, si es que lo cometió, conminando a Mónica Pagán a. *322que declarara, bajo apercibimiento de cárcel, no puede ser invocado por el apelante como motivo del recurso.
El testimonio de Mónica Pagán de haber tenido acto carnal con el acusado está corroborado por la declaración del testigo Pedro Pagán.
Pedro Pagán, padre de la Mónica, dice: “Que al entrar a la escuela por la puerta del corral vió que salía su chica de detrás de una puerta, la que empujó, y vió al acusado a quien dió dos o tres gasnatadas; que la escuela estaba com-pletamente cerrada por el frente y sólo había abiertas dos puertas de atrás estando también cerrado el portón; que en el salón no había más nadie y que cuando entró estaban solos el acusado y su hija; que seguidamente dió cuenta a la junta escolar de lo que pasaba y después mandó a buscar al mé-dico Mr. Mehrhof quien la reconoció.”
El acusado admitió que si el Dr. Mehrhof compareciera a declarar declararía que reconoció a Mónica Pagán y no era señorita.
La testigo Inés Vázquez, conserje de la escuela, declara que Mónica Pagán al llegar su padre echó a correr y el padre le cayó a golpes a Tomás Banks y que cuando ella entró Banks le decía a Pagán: “Don Pedro, no me agolpee tanto, acábeme de matar.”
El testimonio de Mónica Pagán, juntamente con el del testigo Pedro Pagán que tiende a demostrar la relación del acusado con la comisión del delito, aún prescindiendo de las demás pruebas aportadas al juicio, son bastantes para sos-tener la sentencia apelada, la que por tanto no puede esti-marse contraria a las pruebas. Y tampoco es contraria a derecho, pues concurren en el caso todos los elementos inte-grantes del delito de adulterio que define y castiga el artí-culo 269 del Código Penal.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

*323Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y HutcMson.